DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to communication received on 07/17/2021.
Claims 1-7 were canceled.
Claims 8-15 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
As claims 8-15 are directed to an apparatus, they are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim 
Representative independent claim 8 includes limitations that recite at least one abstract idea.  Specifically, independent claim 8 recites:
A message authenticator generation apparatus that generates a message authenticator using a block cipher E having a block size n, the message authenticator generation apparatus comprising: 
processing circuitry to: 
calculate a hash value w of 2n bits, taking as input a message M; 
divide the hash value w of 2n bits into a value w[1] of n bits and a value w[2] of n bits; 
calculate a value z[1] with the block cipher E, taking as input the value w[1], and also calculate a value z[2] with the block cipher E, taking as input the value w[2]; 
calculate a value X[i] indicated in Formula 1, using a value Q[1, i] and a value Q12, i1 as well as the value z[1] and the value z[2], and calculate a value Y[i] with the block cipher E, taking as input the calculated value X[i], for each integer i of i = 1, ..., r, where r is an integer of 1 or more; 
and calculate a message authenticator T not larger than the block size n for the message M by operating on the value Y[i] for each integer i of i 1, ..., r 
[Formula 1]
X[i] = Q[1,i] . z[1] xor Q[2,i] . z[2]
where - is a multiplication on a Galois field GF(2").


mathematical relationships, such as: a value z[1] with the block cipher E, taking as input the value w[1], and also calculate a value z[2] with the block cipher E, taking as input the value w[2].
mathematical formulas or equations, such as: X[i] = Q[1,i] . z[1] xor Q[2,i] . z[2]
mathematical calculations, such as: calculate a value X[i] indicated in Formula 1, using a value Q[1, i] and a value Q12, i1 as well as the value z[1] and the value z[2], and calculate a value Y[i] with the block cipher E, taking as input the calculated value X[i], for each integer i of i = 1, ..., r, where r is an integer of 1 or more.
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 9-15 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
Claims 9-15 all recite mathematical relationships, mathematical calculations, formulas and equations.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception 
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A message authenticator generation apparatus that generates a message authenticator using a block cipher E having a block size n, the message authenticator generation apparatus comprising: 
processing circuitry to: (conventional computer implementation, see MPEP § 2106.05(g) and MPEP § 2106.05(f)).
calculate a hash value w of 2n bits, taking as input a message M; (mathematical calculations)
divide the hash value w of 2n bits into a value w[1] of n bits and a value w[2] of n bits; (mathematical calculations)
calculate a value z[1] with the block cipher E, taking as input the value w[1], and also calculate a value z[2] with the block cipher E, taking as input the value w[2]; (mathematical calculations)
calculate a value X[i] indicated in Formula 1, using a value Q[1, i] and a value Q12, i1 as well as the value z[1] and the value z[2], and calculate a value Y[i] with the block cipher E, taking as input the calculated value X[i], for each integer i of i = 1, ..., r, where r is an integer of 1 or more; (mathematical calculations)
and calculate a message authenticator T not larger than the block size n for the message M by operating on the value Y[i] for each integer i of i 1, ..., r  (mathematical calculations)
[Formula 1]
X[i] = Q[1,i] . z[1] xor Q[2,i] . z[2] (mathematical formulas or equations)
where - is a multiplication on a Galois field GF(2"). (mathematical calculations)


Regarding the additional limitation of authenticator generation apparatus that generates a message authenticator using a block cipher and processing circuitry, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data generation; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular authentication apparatus that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).
For these reasons, representative independent claim 8 does not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 8 is directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
mathematical calculations and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).
Claim 10: This claims discloses a mathematical calculations and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).
Claim 11: This claims discloses a mathematical calculations and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).
Claim 12: This claims discloses a mathematical formulas or equations and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).
Claim 13: This claims discloses a mathematical formulas or equations and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).
Claim 14: This claims discloses a mathematical formulas or equations and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).
Claim 15: This claims discloses a mathematical formulas or equations and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
2019 PEG: Step 2B:

Regarding the additional limitation of “generating a message”, which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner further submits that such steps are not unconventional as they merely consist of transmitting and generating data in an apparatus.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 8-15 are ineligible under 35 USC §101.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Minematsu (US 20100067686 A1) paragraphs [0015 and 0036] disclose shared key block cipher apparatus including first hash means for dividing a plain text to be ciphered into a first block and a second block, compressing the divided first block by a hash function, adding the compressed first block to the second block to generate a unitary block intermediate text, and outputting the generated unitary block intermediate text and the first block; unitary block cipher means for ciphering the unitary block intermediate text to generate a unitary block intermediate cipher text; pseudo random number generating means for generating an intermediate random number based on a sum of the unitary block ..
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vijayarangan (US 20090262925 A1) paragraphs [0056-0057] disclose the following steps: (a) Receiving an input message for obtaining a corresponding output message digest; (b) Determining the length of said output message digest; (c) Selecting a Secure Hash function (SHA-3) in terms of said length of said output message digest; (d) Dividing said input message into blocks of pre-defined length; (e) Engaging a comparator means for comparing the size of said input message with said message digest length; (f) Engaging a padding means for performing a padding function of adding an initialization vector to said input message if said input message size is less than said message digest length, said padding function being performed to obtain a padded message divided into m-blocks, each of said m-blocks having size equal to the length of said message digest, (g) Engaging a hash computation means in Cipher Block Chaining mode with iterative rounds containing message pre processing processes of Shuffling said padded message to obtain a shuffled message,.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493